DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a claim limitation directed to a workpiece (product) further limits an apparatus claim (claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in U.S. Patent Application Publication No. 2019/0193178 in view of Filipovic et al. in U.S. Patent Application Publication No. 2017/0334008. Baker discloses an electrochemical machine with a spindle (element 201), a guide structure (elements 203,205) comprising a plurality of guideways (element 203a); and a plurality of electrodes (202b) , each of the electrodes coupled to the spindle via a flexible link (201,202a,206) and slidably engaged (see paragraph 36) with one of the plurality of guideways.  Baker does not disclose electric discharge machining.  Filipovic teaches using an apparatus for either electric discharge machining or electrochemical machining is known (see paragraph 32).  It would have been obvious to adapt Baker in view of Filipovic to provide this as a known equivalent method of using the apparatus to machine a workpiece.  Regarding claim 2, the central portion of element 202 in Baker is a slider.   Regarding claim 3, Baker discloses the guide structure (elements 203/205) is fixed via pressure box (element 305) to stage (element 302) supporting the workpiece (element 301), see paragraphs 34 and 37. Regarding claim 4, see figure 11.   Regarding claim 5, Baker discloses a carriage (element 303) that is assembled with the spindle (element 201), wherein the carriage has an increased horizontal size compared to the spindle, in a plane substantially perpendicular  to a longitudinal axis of the spindle, see figure 2. Regarding claim 6 and the flexible link (elements 201,202a, 206) is configured to couple the electrode to the carriage at a position near an outer boundary of the carriage, see figure 2.  Regarding claims 8 and 9, through holes can be created or recesses depending upon the amount of feed of the electrode during machining.  Regarding claim 10, Baker teaches electrochemical machining a workpiece with a spindle (element 201), a guide structure (elements 203,205) comprising a plurality of guideways (element 203a); and a plurality of electrodes (202b), each of the electrodes coupled to the spindle via a flexible link (201,202a,206) and slidably engaged (see paragraph 36) with one of the plurality of guideways. Baker also discloses using a guide structure (elements 203,205) fixed via a pressure box (element 305, see paragraph 40) to a stage (element 302) supporting the workpiece (element 301) prior to machining, meeting additionally claim 12. Baker does not disclose electric discharge machining.  Filipovic teaches the equivalence of electric discharge machining with electrochemical machining (see paragraph 32).  It would have been obvious to adapt Baker in view of Filipovic to provide this to machine the workpiece by electrical discharge machining, yielding predictable results.   Regarding claim 11, figure 4 shows the electrodes (with guideways) perpendicular with respect to the longitudinal axis.  Regarding claim 13, Baker discloses a plurality of flexible links (201,202a, 206) driven by rotating spindle (201), respectively along directions perpendicular to the workpiece (see figure 11). Regarding claim 14, Baker discloses a carriage (element 303) that is assembled with the spindle (element 201), wherein the carriage has an increased horizontal size compared to the spindle, in a plane substantially perpendicular  to a longitudinal axis of the spindle, see figure 2. Regarding claim 15, Baker discloses a plurality of electrodes (202b), each of the electrodes coupled to the spindle via a flexible link (201,202a,206) and slidably engaged (see paragraph 36) with one of the plurality of guideways.   Regarding claim 16, Baker discloses the workpiece as an annular part (see Figure 11). Regarding claims 17 and 18, through holes can be created or recesses depending upon the amount of feed of the electrode during machining.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dulebohn in U.S. Patent No. 3,614,372 discloses using an electrode E in either electric discharge machining or electrochemical machining (see abstract and column 2,line 38) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761